Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00350-CV

                                        Jack RETTIG,
                                           Appellant

                                               v.

    Ronald E. BRUNO, Christopher Garcia, Sergio Lopez, Patrick G. Mendoza, and Troy J.
                                      Williams,
                                      Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVQ000699 D2
                        Honorable Monica Z. Notzon, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, appellant’s motion to reinstate and
dismiss this appeal is GRANTED in part, and this appeal is DISMISSED AS MOOT. Costs of
appeal are taxed against the party incurring same.

       SIGNED January 11, 2017.


                                                _________________________________
                                                Marialyn Barnard, Justice